Citation Nr: 1215730	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-29 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a chronic thyroid disability; and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The evidence shows that the Veteran has been diagnosed as having Graves' disease, status post radioactive iodine ablation, now hypothyroidism.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board notes that it has recharacterized the issue on appeal from whether new and material evidence has been received to reopen a claim for service connection for hypothyroidism to whether new and material evidence has been received to reopen a claim for service connection for a chronic thyroid disability.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issue of entitlement to service connection for a chronic thyroid disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for hypothyroidism was denied by a March 1999 rating decision that was not appealed.

2.  Evidence submitted subsequent to the March 1999 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision which denied a claim for service connection for hypothyroidism is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has been submitted since the March 1999 rating decision, and the claim of entitlement to service connection for a chronic thyroid disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

New and Material Evidence

In a decision dated in March 1999, the RO denied the Veteran's claim for service connection for hypothyroidism.  The Veteran did not appeal this decision.  A finally-adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1998).  Thus, the March 1999 decision is final.  

The Veteran's application to reopen her claim of service connection for a thyroid condition was received in June 2004.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that by a May 2005 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for hypothyroidism; but did so in a March 2008 rating decision.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection for hypothyroidism was denied in March 1999 on the basis that the claim was not well grounded.  At the time of the March 1999 rating decision, a well-grounded claim for service connection required evidence of a current disability, evidence of incurrence or aggravation of a disease or injury in service, and a nexus, or link, between the in-service injury or disease and the current disability.  The RO noted that service medical records were negative for hypothyroidism and that evidence received in connection with the claim failed to establish any relationship between hypothyroidism and any disease or injury during military service.

Based on the grounds stated for the denial of service connection for hypothyroidism in the March 1999 rating decision, new and material evidence would consist of evidence linking a current thyroid disability to the Veteran's active duty service.

In this regard, additional evidence received since the March 1999 rating decision includes various post-service treatment records, medical opinions from a VA physician, a VA examination report as well as written statements and personal hearing testimony from the Veteran.

In regard to the evidence submitted since the March 1999 rating decision, the Board finds that the favorable medical opinions dated in February 2008, May 2008, and September 2008 by a VA physician are neither cumulative nor redundant.  Further, the new evidence is significant in that it is probative of the issue of whether the Veteran's current thyroid disorder is related to her active duty service.

The Board has considered the evidence received since the March 1999 rating decision and finds that it is new and material and serves to reopen the claim.  


ORDER

New and material evidence having been submitted, the claim for entitlement service connection for a chronic thyroid disability is reopened.


REMAND

The Veteran's post-service treatment records indicate a diagnosis of hypothyroidism in 1992.  However, a September 1993 Endocrinology clinic note indicates that the Veteran was being seen for Graves' disease.  In addition, an ophthalmology examination report dated that same month included a diagnosis of Graves' ophthalmopathy and noted that the Veteran was diagnosed with hyperthyroidism.  

Graves' Disease is defined by Stedman's Medical Dictionary, 515 (27th ed., 2000) as toxic goiter characterized by diffuse hyperplasia of the thyroid gland, a form of hyperthyroidism.  Hyperthyroidism is defined as an abnormality of the thyroid gland in which secretion of thyroid hormone is usually increased and is no longer under regulatory control of hypothalamic-pituitary centers; characterized by a hypermetabolic state, usually with weight loss, tremulousness, elevated plasma levels of thyroxin and/or triiodothyronine, and sometimes exophthalmos, may progress to severe weakness, wasting, hyperpyrexia, and other manifestations of thyroid storm; often associated with Graves' disease.  Id. at 856.  Hypothyroidism is defined as diminished production of thyroid hormone, leading to clinical manifestations of thyroid insufficiency, including low metabolic rate, tendency to weight gain, somnolence and sometimes myxedema.  Id. at 866. 

In support of her claim, the Veteran submitted an article noting the symptoms of hypothyroidism as chronic fatigue, loss of appetite, inability to tolerate cold, low body temperature, a slow heart rate, easy weight gain, elevated cholesterol, painful premenstrual periods, heavy periods, a milky discharge from breasts, fertility problems, muscle weakness, muscle cramps, dry and scaly skin, a yellow-orange coloration in the skin, yellow bumps on the eyelids, hair loss, recurrent infections, migraines, hoarseness, respiratory infections, constipation, depression, difficulty concentrating, slow speech, goiter, and drooping swollen eyes.  The most common symptoms are fatigue and intolerance to cold.  

The Veteran's service treatment records indicate that she presented in March 1969 with complaint that she had gained 10 pounds in one month after starting taking birth control pills.  In June, the Veteran presented with report of weight problem (although she had lost 10 pounds since her March 1969 weight of 152.5) and denied eating heavily.  

On Report of Medical History dated in May 1972, the Veteran reported frequent or severe headache, eye trouble, cramps in her legs, frequent indigestion, stomach, liver, or intestinal trouble, painful urination, recent gain or loss of weight, frequent trouble sleeping, depression or excessive worry, and nervous trouble.

The physician conducting the separation examination noted a history of occasional headaches with no treatment sought, corrective defective vision, occasional indigestion upon eating greasy foods, self treated, significant weight gain over a one-month period (from March 1972 to April 1972), and normally irregular menstrual pattern with no treatment sought.  The abnormalities noted on the Report of Medical Examination in May 1972 included a 111/V1 systolic murmur and defective visual acuity correctable by lenses.  

The Board notes that the Veteran's weight at discharge was noted to be 128 pounds; thus, either the weight measurement was incorrect at the time of the Veteran's separation examination or the Veteran did not gain extensive weight from March 1972 to April 1972.  Other service records referencing the Veteran's weight include 127 pounds on the Report of Medical Examination at enlistment; 135 pounds in February 1970, 134 pounds in March 1970, and 131.5 pounds in April 1970.   

In January 2008, the Veteran underwent VA examination.  At that time, the VA physician noted that in 1992, because of loss of weight, cold intolerance, loss of hair, the Veteran was diagnosed with Graves' disease (hyperthyroidism) and that in that year, the Veteran was prepared for radioactive Iodine Thyroid Ablation for few months with Antithyroid medications, then radiated, and followed by Levothyroxin.  After physical examination of the Veteran, the VA physician diagnosed Graves' disease status post radioactive iodine ablation (now hypothyroidism on hormone replacement).  

The VA physician noted that in June 1969, the Veteran was evaluated for weight gain and that the medical progress note indicated that the thyroid was "not" palpable and that blood TBI was normal -- 7.5 (thyroid test).  The VA physician also noted that in 1992, the Veteran was diagnosed with hyperthyroidism (Graves' disease) with loss of weight, double vision, loss of hair, and other symptoms of hyperthyroidism and was treated with radioactive iodine.  The VA physician opined that in 1969, the Veteran was gaining weight; that weight gain was prevalent in more than 50 percent of the population, and that part of the work up for progressive weight gain is evaluation of thyroid function.  The VA physician noted that the Veteran's blood TBI was normal in 1969, and that her thyroid gland was "not" palpable.  The VA physician also noted that Graves' disease comes rather suddenly accompanied by weight loss (not by weight gain), and not proceeded by hypothyroidism.  The VA physician opined that the Veteran's present thyroid condition was absolutely less likely than not related to her weight gain in service.

In support of her claim, the Veteran submitted multiple opinions from her treating VA physician.  The first, dated in February 2008, states, "Her current diagnoses of hypothyroidism is most likely as a result of her thyroid disorder diagnosed while she was in [the] Air Force in 6/18/69[.]"  The second, dated in May 2008, states, "... It is my professional opinion this patient's hypothyroidism is more likely than not related to her diagnosis of obesity during service in the Air Force."  

The third, received by VA in September 2008, states, 

I recently reviewed and examined the above named patient for review of possible service related conditions that have become more severe and limiting over the last ten years.  [The Veteran] has her service medical records with her showing and injury; ... (F) Graves' Disease ... After review of those service medical records it is my professional opinion [the Veteran's] above condition's is at least as likely as not were caused by service or worsened by service.

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's current thyroid disorder is related to her military service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

In this case, it is the Board's opinion that an additional medical opinion rendered by an endocrinologist be obtained.   

The Board also notes that the Veteran has vaguely identified post-service medical records from 1972 to 1992.  The AMC should seek clarification from the Veteran of the specific medical facility as well as the address of such facility which provided medical treatment for the Veteran's thyroid condition from 1972 to 1992 and, if warranted, to obtain the necessary authorization form to obtain such evidence.         

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if she has received any VA or non-VA medical treatment for her thyroid disorder that is not evidenced by the current record.  As noted above, the Veteran should be asked to provide the name and address of the medical facility that provided medical treatment for the Veteran's thyroid disorder from 1972 to 1991.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that she may also submit any evidence or further argument relative to the claim at issue.

2.  The claims file should be forwarded to a VA endocrinologist to provide an opinion regarding the etiology of the Veteran's current thyroid disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current, chronic thyroid disorder(s) and provide an opinion as to whether it is at least as likely as not that such thyroid disorder(s) are in any way related to symptoms documented during the Veteran's active military service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.
  
3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


